Exhibit 10.03

RESTRICTED UNIT AWARD AGREEMENT

This Restricted Unit award agreement (“Agreement”), effective as of the date set
forth at the end of this Agreement (“Grant Date”), is between NuStar GP, LLC
(the “Company”) and «First_Name» «Middle_Name» «Last_Name» (“Participant”), a
participant in the NuStar GP, LLC Second Amended and Restated 2000 Long-Term
Incentive Plan (the “Plan”). All capitalized terms contained in this Award shall
have the same definitions as are set forth in the Plan unless otherwise defined
herein. The terms of this grant are set forth below.

 

1. Participant is awarded «Units_Granted» Restricted Units under the Plan.
Restricted Units are granted hereunder in tandem with an equal number of
Distribution Equivalent Rights (“DERs”).

 

2. The Restricted Units granted hereunder are subject to the following
Restricted Periods, and will vest and accrue to Participant in the following
increments: «Units_Period_1» Units on «Vest_Date_Period_1»; «Units_Period_2»
Units on «Vest_Date_Period_2»; «Units_Period_3» Units on «Vest_Date_Period_3»;
«Units_Period_4» Units on «Vest_Date_Period_4»; and «Units_Period_5» Units on
«Vest_Date_Period_5». The Restricted Units may vest prior to the expiration of
such period as set forth in the Plan. Upon the vesting of each Restricted Unit
awarded under this Agreement, Participant will be entitled to receive an
unrestricted common Unit of NuStar Energy L.P.

 

3. Participant agrees that the unrestricted common Units to which Participant
will be entitled in connection with the vesting of each Restricted Unit may be
issued in uncertificated form pursuant to the Direct Registration Service of
NuStar Energy L.P.’s transfer agent.

 

4. DERs with respect to the Restricted Units will be paid to Participant in cash
as of each record payment date during the period such Restricted Units are
outstanding. DERs are subject to the same restrictions as the Restricted Units.

 

5.

In compliance with Section 409A of the Internal Revenue Code, the issuance of
Units under this Award shall be made on or as soon as reasonably practical
following the applicable date of vesting, but in any event no later than the
15th day of the third month following the end of the year in which the
applicable date of vesting occurs. With respect to the DERs, the cash payment
made in accordance therewith shall be made by the last day of the fiscal quarter
during which cash distributions are made by the Partnership, but in any event by
no later than the 15th day of the third month following the end of the year in
which the applicable cash distributions are made by the Partnership. This
Agreement and the award evidenced hereby are intended to comply, and shall be
administered consistently, in all respects with Section 409A of the Internal
Revenue Code and the regulations promulgated thereunder. If necessary in order
to ensure such compliance, this Agreement may be reformed consistent with
guidance issued by the Internal Revenue Service.

 

6. If Participant’s employment is terminated because of retirement, death or
disability, any Restricted Units held by such Participant which remain unvested
as of the date of retirement, death or disability shall immediately vest and
become non-forfeitable as of such date.

 

7. The Company will withhold any taxes due from Participant’s grant as required
by law, which, in the sole discretion of the Compensation Committee, may include
withholding a number of Restricted Units otherwise payable to Participant.

 

8. By accepting this Award, Participant hereby accepts and agrees to be bound by
all of the terms, provisions, conditions, and limitations of the Plan, and any
subsequent amendment or amendments thereto, as if it had been set forth verbatim
in this Award.

 

9. This Award shall be binding upon the parties hereto and their respective
heirs, legal representatives, and successors.

 

10. This Award is effective as of «Grant_Date».

 

11. The validity, construction, and effect of this Agreement shall be determined
by the laws of the State of Texas.

 

12. Neither Participant nor any person claiming by, through or under Participant
with respect to the Restricted Units shall have any rights as a unitholder of
NuStar Energy L.P. (including, without limitation, voting rights).

 

13. The Agreement and Participant’s interest in the Restricted Units granted by
this Agreement are of a personal nature, and, except as expressly provided in
the Agreement or the Plan, Participant’s rights with respect thereto may not be
sold, mortgaged, pledged, assigned, transferred, conveyed or disposed of in any
manner by Participant. Any such attempted sale, mortgage, pledge, assignment,
transfer, conveyance or disposition shall be void, and the Company shall not be
bound thereby.



--------------------------------------------------------------------------------

NUSTAR GP, LLC By:  

 

Name:  

 

Title:  

 

 

Accepted:

 

«First_Name» «Middle_Name» «Last_Name» «Grant_Date»